Case 8:16-cv-02549-TPB-CPT Document 251 Filed 02/26/20 Page 1 of 4 PageID 10630



                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          (TAMPA DIVISION)

 DISH NETWORK, LLC,
 a Colorado limited liability company,

           Plaintiff, Counterclaim-Defendant,
                                                                       Case No. 8:16-cv-2549-TPB-CPT
 v.                                                                    Honorable Judge Thomas P. Barber
                                                                       Magistrate Judge Christopher P. Tuite
 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

          Defendants, Counterclaim-Plaintiffs.
      ___________________________________/

              DEFENDANTS’ UNOPPOSED MOTION FOR EXPANSION OF TIME
                 TO RESPOND TO PLAINTIFF’S OBJECTIONS [DKT. 250]

           Defendants, Planet Telecom, Inc. (“PTI”), Tele-Center, Inc. (“TCI”) and Gaby Fraifer

 (“Fraifer”) (collectively, “Defendants”), by and through their undersigned counsel, pursuant to

 Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure and Rule 3.01(d) of the Local Rules of the

 Middle District of Florida, hereby respectfully move this Court for an order granting an expansion

 of time to respond to Plaintiff’s Objections to the Report and Recommendation (Doc. 250).

 Plaintiff does not oppose the relief requested herein. 1

 I.        INTRODUCTION

           The Parties filed their respective Motions for Summary Judgment and Responses thereto

 in the above-captioned matter (Docs. 146, 151, 217, 224). The Parties also filed a Reply and

 Surreply relating to Defendants’ Amended Motion for Summary Judgment (Docs.228, 237). The

 Parties’ Motions for Summary Judgment are currently pending before this Court. On January 31,



      1
       In the event Plaintiff requires additional time of equal duration to that requested herein to respond to Defendants’
      forthcoming objections to the Report (Doc. 246), Defendants shall not oppose Plaintiff’s motion for extension.
Case 8:16-cv-02549-TPB-CPT Document 251 Filed 02/26/20 Page 2 of 4 PageID 10631



 2020, Magistrate Judge Tuite filed a Report and Recommendation (Doc. 246). On February 11,

 2020, Defendants filed a Motion for Expansion of Time to file its objections to the Report (Doc.

 247) and on February 12, 2020, Plaintiff filed its Response to the same (Doc. 248). On February

 13, 2020, the Court issued an Order (Doc. 249) granting, in part, and denying, in part, Defendants’

 Motion, further setting the parties’ respective deadlines to file objections for March 3, 2020. On

 February 14, 2020, Plaintiff filed its Objections to the Report (Doc 250).

 II.    MEMORANDUM OF LAW

        A.      Legal Standard

        Courts have broad discretion in the management of their dockets. See, e.g., Ethicon, Inc.

 v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988). Federal Rule of Civil Procedure 6(b)(1)(A)

 permits the extension of a deadline for good cause “if a request is made, before the original time

 or its extension expires.” Fed. R. Civ. P. 6(b)(1)(A).

 III.   ARGUMENT

        A.      The Motion for Expansion of Time is for Good Cause Shown.

        Here, Defendants’ Motion for Expansion of Time is being made for good cause shown,

 prior to the expiration of time for filing. See Fed.R.Civ.P. 6(b)(1)(A); Doc.246, at 58. Given the

 nature and extent of the Parties’ filings, the factual and legal complexities of this matter, which

 invoke issues relating to the copyright laws of numerous foreign jurisdictions, Defendants filed a

 Motion (Doc. 247) seeking additional time to prepare its objections to the Magistrate’s Report.

 The Report, which provides recommendations relating to the parties’ extensive briefing on

 summary judgment, treats numerous complex issues of foreign and domestic copyright law. Thus,

 for good cause shown, the Court granted Defendants’ Motion, in part, and also granted to Plaintiff,

 the additional time it requested in its Response in Opposition (see Doc. 248), extending the


                                                  2
Case 8:16-cv-02549-TPB-CPT Document 251 Filed 02/26/20 Page 3 of 4 PageID 10632



 deadline for both parties to file objections to the Report until March 3, 2020 (Doc. 249). Plaintiff,

 filed its Objections (Doc. 250) the following day.

        Defendants’ Response to Plaintiff’s Objections to the Report is currently due February 28,

 2020. Defendants diligently continue to prepare its objections to the Report. However, Defendants

 require additional time to Respond to Plaintiff’s Objections to the Report and hereby respectfully

 request an extension of time until March 10, 2020, seven days following the deadline for filing

 Objections to the Report pursuant to this Court’s Order (Doc. 249). Defendants’ unopposed

 request for extension is being “made before the original time or its extension expires” and will not

 effect any other deadlines in this case as there are no pretrial or trial dates scheduled at this time,

 pending the Court’s resolution of the parties’ respective Motions for Summary Judgment. See

 Doc. 202; Fed. R. Civ. P. 6(b)(1)(A).

        For the foregoing reasons, Defendants respectfully request that this Court grant the instant

 Motion for the requested expansion of time to allow Defendants the required time to prepare its

 Response to Plaintiff’s Objections (Doc. 249).

 Dated: February 26, 2020                               By: /s/ Joseph R. Sozzani
                                                        Joseph R. Sozzani
                                                        Board Certified Intellectual Property Law
                                                        FBN: 120297
                                                        E-Mail: JSozzani@InfinityIPLaw.com
                                                        INFINITY IP, PLLC
                                                        222 West Bay Drive
                                                        Largo, FL 33770
                                                        Tel: 727.687.8814




                                                   3
Case 8:16-cv-02549-TPB-CPT Document 251 Filed 02/26/20 Page 4 of 4 PageID 10633



                   CERTIFICATION PURSUANT TO LOCAL RULE 3.01(g)

        Pursuant to Local Rule 3.01(g) of the United States District Court for the Middle District

 of Florida, I hereby certify that I have conferred with counsel for Plaintiff and Plaintiff does not

 oppose the relief requested herein.

   Dated: February 26, 2020                           /s/ Joseph R. Sozzani
                                                         Joseph R. Sozzani



                                 CERTIFICATE OF SERVICE

        I certify that on this 26th day of February, 2020, I electronically filed the foregoing

 document with the Clerk of Court by using the CM/ECF system, which will provide notice and

 service to Plaintiff, Dish Network, L.L.C., and all counsel of record, via transmission of Notices

 of Electronic Filing generated by the CM/ECF.

                                                          /s/ Joseph R. Sozzani
                                                              Joseph R. Sozzani




                                                  4
